DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 9, 11, 13-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hon (US. Pat. App. Pub. 2015/0250232).
Regarding independent claim 1, and dependent claims 2-3, 9 and 13, Hon discloses an electronic cigarette having a cigarette bottle assembly (read: “liquid storage region”) which contains a cigarette liquid. The cigarette liquid comprises nicotine, tobacco flavor, organic acid, stabilizer and propanediol (see Fig. 4, and paras. [0028],[0034])(corresponding to the claimed “[a]n aerosol provision cartridge for use with an aerosol provision system, the cartridge comprising: a liquid storage region comprising a source liquid, the source liquid comprising nicotine and at least one acid”).

The atomizer/cigarette bottle assembly is connected to a battery assembly via external/internal “connectors”, called electrodes, that are gold-coated - the “internal” electrodes (302) being associated with the atomizer/cigarette liquid bottle assembly (read: “cartridge”) and, as clearly evident from Fig. 3, the “internal” electrodes (302) being located “entirely outside” of the atomizer (307) and cigarette bottle assembly (see Fig. 3 and para. [0022])(corresponding to the claimed “one or more metallic components, located entirely outside of the aerosol generating region and liquid storage region, wherein at least one of the metallic components has a coating comprising at least one of silver or gold”; the “wherein the one or more metallic components comprise at least one component selected from an electrode...” recitation of claim 3; the “wherein the one or more metallic components are coated with a coating comprising gold” recitation of claim 
Regarding claims 14 and 16, the atomizer includes a heating body, the heating body being made of a wire wound in a coil form (see Fig. 9 and para. [0027])(corresponding to the “wherein the aerosol generating component is a heater” recitation of claim 14 and the “wherein the heater is a wire coil” recitation of claim 16).
Regarding independent claim 17, Hon discloses a battery assembly (read: “body section”) comprising a battery (read: power source), electric circuit board (read: control unit) and sensor (read: input means) (see paras. [0020],[0024])(corresponding to the claimed “[a]n aerosol provision system comprising the aerosol provision cartridge of claim 1 and a device comprising a body section, the body section comprising a power source, a control unit and one or more input means, wherein the device is configured to supply power to the aerosol provision cartridge in order to generate an aerosol in response to input from a user”). 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the 

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hon (US. Pat. App. Pub. 2015/0250232).
Regarding claim 4, while Hon discloses that its electrode is gold-coated, it does not indicate whether that gold-coating is coated more than once (i.e., more than one metallic component); however, it would have been obvious to one having ordinary skill in the art to have chosen to coat the electrode at least two times in order to ensure proper conductivity over use, time and wear of the electronic cigarette (corresponding to the “wherein the one or more metallic components comprise more than one metallic component coated with the same coating”).
Regarding claim 10, it would have been obvious to one having ordinary skill in the art to have provided the gold-coating for the electrode in the form of a gold alloy-coating since it is well known that since gold is so soft, alloying it with other metals increases its hardness and, hence, provides added wear over the use of the electronic cigarette (corresponding to the claimed “wherein the coating comprises a gold allow”). 

Claims 6-7, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hon (US. Pat. App. Pub. 2015/0250232) in view of Bowen (US. Pat. No. 9,215,895).
Regarding claim 6, while the cigarette liquid of Hon does not state that its organic acid includes “benzoic acid”, the Bowen reference teaches that nicotine formulation used in e-cigarettes can include acids, such as benzoic (see col.9, lines 25-50). Hence, it would have been obvious to one having ordinary skill in the art to have utilized benzoic acid as the organic acid used in the Hon cigarette liquid (corresponding to the claimed “wherein the at least one acid is benzoic acid”).
  Regarding claim 7, it would have been obvious to one having ordinary skill in the art to have undergone routine experimentation with the acid/nicotine amounts disclosed in the modified Hon/Bowen electronic cigarette and have arrived at the claimed molar equivalent amounts after determining that said amounts provided for optimal organoleptic qualities (corresponding to the claimed “wherein the benzoic acid is present in an amount of less than 1 meq relative to nicotine”).
Regarding claim 12, Bowen states that suitable carriers (i.e., liquid solvent) for its nicotine formulation include glycerol, propylene glycol, water and combinations thereof. Hence, it would have been obvious to one 
Regarding claim 21, as stated above, Hon discloses that its cigarette liquid may include tobacco flavor (see para. [0028])(corresponding to the claimed “wherein the source liquid further comprises one or more flavorings or additives”).

Response to Arguments
Applicant's arguments filed September 7, 2021 have been fully considered but they are not persuasive.
-First, pertaining to the claim rejection under 35 USC 102 as being anticipated by Hon, Applicant has incorporated the “metallic components comprising the silver and/or gold coating are located entirely outside of the aerosol generating regions and the liquid storage region” recitation of dependent claim 2 into independent claim 1, so as to currently recite “one or more metallic components, located entirely outside of the aerosol generating region and liquid storage region”. Applicant then submits that Hon still fails to teach, disclose or suggest this recitation. The Examiner disagrees, and has clarified (but still maintains) her position in the above entirely outside” of the atomizer itself (307) (read: aerosol generating region”) and cigarette bottle assembly (read: liquid storage region”). For Applicant to assert otherwise is plainly in error. 
Specifically, Applicant argues that because the Hon reference states that “the air-liquid separator (303) and the atomizer (307) are connected with the internal thread electrode (302)”, this disclosure necessarily means that the internal thread electrode (302) itself extends from an area “outside” the aerosol generating region “into” the atomizer (i.e., aerosol generating region) in order to make a connection with the heater body (305). However, the Examiner notes that Applicant’s own/inventive connector/electrode (25A) is arranged in the atomizer nearly identically to that of the Hon electrode (302). The instant specification states, in para. [0041], of the published application,  that “[t]he heater 365 is powered through lines 366 and 267, which are in turn connected to opposing polarities…of the battery 210 via connector 25A”(emphasis added). Applicant further discloses that its connector 25A includes an inner connection” expressed in both Hon and the instant disclosure is an electrical one (i.e., the disclosed components are in electrical communication with each other), and there is no indication that any aspect of the connector/electrode also physically extends into the atomizer area. Hence, as connector 25A of the instantly-disclosed invention is “located entirely outside” of the aerosol generating region, likewise, the similarly-arranged electrode (302) of Hon is “located entirely outside” of the atomizer/cigarette bottle assembly. 
-Second, pertaining to the claim rejection under 35 USC 103 over Hon in view of Bowen of claims 6-7, 12 and 21, Applicant just merely states that “a person skilled in the art would be in no way motivated, based on the teachings of Hon, to modify the disclosed device to arrive at the presently claimed invention with a reasonable expectation of success”, but, other than what was argued above, has not specifically articulated the deficiencies of the present rejection over Hon and, specifically, Hon in view of Bowen. 
For the above-mentioned reasons, the prior art rejection will be maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE WALLS MAYES whose telephone number is (571)272-5836. The examiner can normally be reached Mondays and Thursdays, 8:00AM - 4:00PM (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Michael H. Wilson/         Supervisory Patent Examiner, Art Unit 1747